Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Loftus et al. (9,511,676) discloses “methods are presented to transfer energy between an energy storage device (ESD) at an electrified vehicle (EV) and an AC or DC external load such as an electric grid, appliance or power tool. A portable EVETA can engage an EV charge inlet couple an EV, and can provide an AC outlet, a grid interface and a DC connector for coupling external loads. An EVETA can be used at a remote construction site or campsite to power high current equipment, obviating the need to transport an electric generator. An EVETA can be configured for data and control communication with the EV to coordinate energy transfer”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an integrated module, which includes in a common, shared module housing, a start-stop DC/DC converter; a DC/AC converter; an auxiliary DC/DC converter, which bypasses stop/start during non-stop/start operation; a DC input port connected to the start-stop DC/DC 

With respect to independent claim 12, the closest prior art reference Loftus et al. (9,511,676) discloses “methods are presented to transfer energy between an energy storage device (ESD) at an electrified vehicle (EV) and an AC or DC external load such as an electric grid, appliance or power tool. A portable EVETA can engage an EV charge inlet couple an EV, and can provide an AC outlet, a grid interface and a DC connector for coupling external loads. An EVETA can be used at a remote construction site or campsite to power high current equipment, obviating the need to transport an electric generator. An EVETA can be configured for data and control communication with the EV to coordinate energy transfer”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a stop/start automotive topology, comprising: a DC power source; loads; critical loads; and an integrated module, which includes in a common, shared module housing, a start-stop DC/DC converter, a DC/AC converter, an auxiliary DC/DC converter, which bypasses stop/start during non-stop/start operation, a DC input port connected to the start-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836